Kane, J. P.
Appeal from an order of the Supreme Court at Special Term (Dier, J.), entered September 19, 1984 in Saratoga County, which, in proceedings pursuant to Real Property Tax Law article 7, granted petitioner’s motion to file a supplemental appraisal report.
By motion dated August 17, 1984, petitioner sought permission pursuant to 22 NYCRR 839.2 to file and serve a supplement to its appraisal report. Specifically, this supplemental report prepared by an engineer detailed the question of depreciation of certain improvements on petitioner’s real property. Special Term granted this motion and the instant appeal ensued.
The sole issue presented on appeal is whether Special Term abused its discretion in granting the motion. After conducting a review of the record, we conclude that Special Term abused its discretion. We do not find that the requisite “good cause” has been established to permit an exception to the strict standards imposed by prior decisions of this court (see, Salesian Socy. v Village of Ellenville, 98 AD2d 927, 928).
Order reversed, on the law and the facts, with costs, and motion denied. Kane, J. P., Main, Mikoll, Yesawich, Jr. and Harvey, JJ., concur.